Citation Nr: 0334862	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

What evaluation is warranted for bilateral hearing loss, from 
May 12, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant, claimant) served on active duty from 
November 1950 to October 1952.  This appeal comes before the 
Board of Veterans' Appeals (Board) from an August 2000 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island.


REMAND

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must ensure that there is 
compliance with all notice provisions codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2002).  In particular, VA 
must ensure that the veteran is notified what evidence is 
necessary to substantiate the claim, what specific portion of 
that evidence the veteran must personally secure, and what 
specific portion VA will secure on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Here the record only 
shows that the veteran was told that an increased evaluation 
would be warranted if the evidence demonstrated that his 
hearing loss was "worse."  Yet, the exact severity of the 
hearing loss necessary to entitlement to an increased 
evaluation was not defined.  More importantly, the veteran 
was not notified who was responsible for securing precisely 
what evidence which would justify an increased evaluation.  
Thus, further development is in order. 

Further development is also in order in light of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), wherein the United States Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  Therefore, 
the RO must inform the veteran that a full year is allowed to 
respond to any VCAA notice, contrary to the May 2002 letter 
sent by the RO to the veteran.
  
Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit, as 
discussed in Quartuccio.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination.  

2.  The RO must send the appellant a 
letter notifying him that he has one year 
to submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the letter to the claimant begins 
the one-year period.  Inform the claimant 
that the RO will hold the case in 
abeyance until the one-year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the claimant submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must specifically 
waive in writing any remaining response 
time.   

3.  If the veteran submits competent 
evidence of an increased hearing loss the 
RO should schedule him for another VA 
audiologic examination.  The claims file 
must be provided to the examiner for 
his/her review.  The examiner is to 
assess the current severity of the 
claimant's hearing loss disability.  In 
addition, the examiner is asked to 
comment on the disparity, if any, between 
the private and VA audiologic 
examinations as to the severity of the 
hearing loss disability.  

4.  Thereafter, the RO is to reconsider 
the issue on appeal.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




